—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cirigliano, J.), rendered September 24, 1991, convicting him of robbery in the second degree (two counts), grand larceny in the fourth degree, and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was not legally sufficient is not preserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Contrary to the defendant’s contention, the accomplice’s testimony was more than amply corroborated by the defendant’s confession and his letter to the District Attorney requesting "one more chance” (see, People v Burgin, 40 NY2d 953). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Rosenblatt, J. P., Copertino, Pizzuto and Joy, JJ., concur.